Wyly, J.
The defendant appeals from a judgment convicting him of the crime of larceny.
The information on which he was tried contains two counts, burglary and larceny.
The accused excepted to the proceeding on the following grounds, viz:
First — The word “ burglariously,” which is necessary, is not mentioned ;
Second — The information is vague and not specific, nor is the time mentioned at which the burglary was committed ;
Third — The goods taken are not sufficiently described.
It is unnecessary to inquire whether the charge of burglary was properly set out in the information, as the defendant was convicted under the count of larceny.
It appears in the information that the defendant is charged with breaking and entering the dwelling house of Anatol Voisin, in tho parish of Orleans, with intent to steal, on the night of the eighth day of November, 1863; and “at the time and place aforesaid,” that tho accused feloniously did steal and carry away nine pieces of silk of the value of one hundred dollars apiece, four silk velvet cloaks of the value of one hundred dollars each, and three skirts of the value of five dollars each, the goods, property and chattels of the said Voisin, there being found, &e. '
The allegations in the information are sufficiently specific as to the time the offense of larceny was committed, as to the description of the things stolen, and in all other respects.
It is therefore ordered that the judgment appealed from be affirmed with costs.